DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Casey; Brendan et al. (US 20200345904 A1) in view of Minskoff; Noah Mark et al. (US 20170274125 A1).
Regarding claim 1, Casey discloses a suction device (¶ [0007], [0039], aspiration control device; ¶ [0045] FIG. 1 is an illustration of an example system 100; ¶ [0046] FIG. 2 … example system 200; ¶ [0047] FIG. 3 … example system 300; ¶ [0059] FIG. 6A … example system 600; ¶ [0097] FIG. 12 … example system 1200), comprising: 
an entrance comprising a seal movable (¶ [0045], entrance 162 of the hemostasis valve 160); 
to receive a catheter suitable for navigating a blood vessel in a patient (¶ [0045], Guide Catheter 102); and 
hemostatically seal around an outer diameter of the catheter (¶ [0045], entrance 162 of the hemostasis valve 160; ¶ [0046], The integrated apparatus can have an entrance 262 with a luer connection to receive and hemostatically seal a catheter 202); 
a pump (¶ [0097], The side port 1266 can be sized to be connected to a vacuum system such as a vacuum pump); 
an exhaust port (¶ [0046], exit 264); and 
a vacuum inlet, the vacuum inlet in fluidic communication with the entrance of the suction device (¶ [0045], side port 166 of the hemostasis valve 160 and connectable to tubing 112 of a vacuum system; ¶ [0046], side port 266 designed to connect with a vacuum system); and 
a portable housing providing structural support for the entrance (¶ [0046], The integrated aspiration control device 220 and hemostasis valve 260 can be integrated into a common housing; ¶ [0047], The integrated aspiration control device 320 and hemostasis valve 360 can be integrated into a common housing; ¶ [0059], the integrated aspiration control device 620 and hemostasis valve 660 can be integrated into a common housing). 
Casey teaches the invention substantially as claimed by Applicant but lacks a Venturi pump comprising a supply port receiving a positive pressure gas supply. Minskoff discloses devices, methods, and systems for generating suction (¶ [0005], [0091], [0165] FIG. 1 is a block diagram illustrating suction system 100; ¶ [0264] FIG. 21A is a block diagram illustrating suction device with backflow prevention valve 2100; ¶ [0302] FIG. 24A is a diagram illustrating positive pressure operated suction device 2400), comprising: 
an entrance (¶ [0165], suction port 112); and 
a Venturi pump comprising a supply port receiving a positive pressure gas supply (¶ [0165], Vacuum generator 110 includes vacuum generator 110, input port 111; ¶ [0236] Fluid flow multiplier 1115 takes advantage of … the Coanda effect, the Venturi effect, fluidic entrainment and fluidic inducement; ¶ [0268], nozzle 2114 may include openings … configured to take advantage of the Venturi effect; ¶ [0310] Fluid accelerator intake 2418 … may be configured to take advantage of the Venturi effect); 
an exhaust port (¶ [0165], Vacuum generator 110 includes … exhaust port 113); and 
a vacuum inlet, the vacuum inlet in fluidic communication with the entrance of the suction device (¶ [0165], Vacuum generator 110 includes suction port 112); and 
a portable housing providing structural support for the entrance and the Venturi pump (Figs. 21A, 24A, device 2100 / 2400 includes an outer housing); and 
a compressed gas canister providing the positive pressure gas supply, the canister detachably attached to the supply port, and structurally supported by the portable housing (¶ [0160], The air amplifier assembly is to receive a source of compressed air; ¶ [0166], positive pressure gas supply 121 may be a flow of compressed air; ¶ [0168] In some embodiments, vacuum generator 110 may be configured for handheld operation … Thus, rather than being a permanently mounted (or portable, but large) suction pump, vacuum generator 110 can be a relatively small device; ¶ [0219], positive pressure supply 1221 may be a flow of compressed air). 
Although Minskoff does not explicitly use the term “compressed gas canister,” Minskoff calls for a source of compressed air (¶ [0160]), including compressed air, nitrogen or carbon dioxide (¶ [0166]). These gases are routinely provided inside a canister, cylinder, tank or bottle in a compressed or liquefied state. The canister must necessarily be detachably attached to the supply port in order for it to be replaced or refilled after the current volume of compressed gas is depleted. 
Regarding the limitation of a canister structurally supported by the portable housing, Minskoff describes several embodiments of a housing that is hand-held (¶ [0168] In some embodiments, vacuum generator 110 may be configured for handheld operation; ¶ [0205], Filter 1030 may be contained inside filtering suction system 1000 configured for hand-held operation; ¶ [0220] In some embodiments, suction device 1210 may be configured for handheld operation). Attaching a suction source to a hand-held housing would have required selecting a compact canister and coupling it to the housing. In other words, supporting the canister with the portable housing will maintain a small size of the housing and integrate the components as a hand-held assembly. 
Minskoff provides a common type of vacuum source that avoids the risk of contaminating a negative pressure pump (¶ [0097], a suction device for removing medical or surgical byproducts, such as smoke, tissue, and body fluids, uses a Coanda effect based airflow amplifier to create suction). Delivering positive pressure to the Venturi pump will prevent contaminants from reaching the pump, since air is delivered at positive pressure. One would be motivated to modify Casey with the Venturi pump and gas supply canister of Minskoff since Casey calls for a vacuum source and lists several alternatives (¶ [0129], The vacuum can be created by attaching a luerloc syringe at the side port and retracting its plunger, by connecting a vacuum pump, or other means). Therefore, it would have been obvious to modify Casey with the Venturi pump and gas supply of Minskoff in order to select a common type of vacuum source and prevent contamination of a conventional negative pressure pump. 

Regarding claim 8, Casey and Minskoff teach all the features of the claimed device as discussed for claim 1 above. Casey discloses a handheld endovascular treatment assembly (¶ [0007], [0039], [0045] FIG. 1 … system 100; ¶ [0046] FIG. 2 … example system 200; ¶ [0047] FIG. 3 … example system 300; ¶ [0059] FIG. 6A … example system 600; ¶ [0097] FIG. 12 … example system 1200), comprising: 
a first opening comprising a seal movable (¶ [0045], entrance 162 of the hemostasis valve 160);
to receive a catheter (¶ [0045], Guide Catheter 102); and 
hemostatically seal around an outer diameter of the catheter (¶ [0045], entrance 162 of the hemostasis valve 160; ¶ [0046], entrance 262 with a luer connection to receive and hemostatically seal a catheter 202);
a second opening (¶ [0045], side port 166 of the hemostasis valve 160 and connectable to tubing 112 of a vacuum system; ¶ [0046], side port 266 designed to connect with a vacuum system); and
a negative pressure source in fluidic communication with the first opening and second opening (¶ [0097], The side port 1266 can be sized to be connected to a vacuum system such as a vacuum pump);
wherein the handheld endovascular treatment assembly is sized to be handheld during an endovascular treatment (¶ [0046], The integrated aspiration control device 220 and hemostasis valve 260 can be integrated into a common housing; ¶ [0047], common housing; ¶ [0059], common housing). 
Casey lacks a Venturi channel, third opening and compressed gas canister. Minskoff discloses devices, methods, and systems for generating suction (¶ [0005], [0091], [0165] FIG. 1 … system 100; ¶ [0264] FIG. 21A … suction device … 2100; ¶ [0302] FIG. 24A … suction device 2400), comprising:
a first opening (¶ [0165], suction port 112);
a second opening (¶ [0165], Vacuum generator 110 includes … input port 111); 
a third opening (¶ [0165], Vacuum generator 110 includes vacuum generator 110, input port 111); and 
a Venturi channel in fluidic communication with the first opening, second opening, and third opening, wherein the Venturi channel provides a restricted flow path from the second opening to the third opening and a vacuum inlet at the third opening (¶ [0165], Vacuum generator 110 includes vacuum generator 110, input port 111; ¶ [0236] Fluid flow multiplier 1115 takes advantage of … the Coanda effect, the Venturi effect; ¶ [0268], nozzle 2114 … Venturi effect; ¶ [0310] Fluid accelerator intake 2418 … Venturi effect); 
wherein the handheld endovascular treatment assembly is sized to be handheld during an endovascular treatment (Figs. 21A, 24A, device 2100 / 2400 includes an outer housing); and
a compressed gas canister detachably attached and structurally supported within the handheld endovascular treatment assembly (¶ [0160], The air amplifier assembly is to receive a source of compressed air; ¶ [0166], positive pressure gas supply 121 may be a flow of compressed air; ¶ [0168] In some embodiments, vacuum generator 110 may be configured for handheld operation … Thus, rather than being a permanently mounted (or portable, but large) suction pump, vacuum generator 110 can be a relatively small device; ¶ [0219], positive pressure supply 1221 may be a flow of compressed air). 
Minskoff generates negative pressure with a known type of vacuum source, and also avoids contaminating a conventional vacuum pump. Regarding rationale and motivation to modify Casey with the Venturi channel and third opening of Minskoff, see discussion of claim 1 above. 

Regarding claims 2, 3 and 9, Casey lacks a Venturi pump. Minskoff discloses a suction device further comprising: a flow regulator valve in communication with the Venturi pump (¶ [0346] FIG. 38 … The device can be powered by compressed air, such as from a compressed air regulator; ¶ [0347] FIG. 39 … compressed air regulator); 
further comprising: a discharge container positioned to receive discharge from the exhaust port of the venturi pump (¶ [0193], canister 860; ¶ [0198], Canister 860 is an example of a collection source); 
further comprising: a flow regulator valve in communication with the second opening (¶ [0346] FIG. 38 … The device can be powered by compressed air, such as from a compressed air regulator; ¶ [0347] FIG. 39 … compressed air regulator). 
Minskoff provides an alternate suction source that resists contamination and is suited for a miniaturized or compact profile. One would be motivated to modify Casey with the Venturi pump of Minskoff since Casey requires a suction source and calls for several variations. Therefore, it would have been obvious to modify Casey with the Venturi pump of Minskoff in order to provide a compact suction source that resists contamination. 

Regarding claims 4, 6, 7, 11, 13 and 14, Casey discloses a suction device further comprising: an exit comprising a seal movable to receive an inner elongated member positioned within the catheter and hemostatically seal around an outer diameter of the inner elongated member, the exit structurally supported by the portable housing (¶ [0045], exit 164 of the hemostasis valve 160; ¶ [0046], an exit 264 sized to allow passage of an inner elongated member 208 and adjustable to hemostatically seal the inner elongated member 208; ¶ [0059], an exit 664 sized to allow passage of an inner elongated member 608 and hemostatically seal the inner elongated member 608); and 
a passageway within the portable housing sized to allow the inner elongated member to extend between the entrance and the exit (Fig. 1, inner elongated member 108 extends through hemostasis valve 160); and 
sized to provide a flow path between the entrance and the vacuum inlet when the inner elongated member is linearly extended between the entrance and the exit (¶ [0045], A catheter 102 can be received by an entrance 162 of the hemostasis valve 160, and the aspiration control device 120 can be positioned in a flow path from the catheter 102, through the side port 166 of the hemostasis valve 160, and out through the tubing 112 to the vacuum system); 
wherein the entrance further comprises a first locking rotating hemostasis valve (RHV) movable to grip the catheter to inhibit longitudinal and rotational movement of the catheter in relation to the housing of the suction device (¶ [0045], entrance 162 of the hemostasis valve 160); and 
wherein the exit further comprises a second locking RHV movable to grip the inner elongated member to inhibit longitudinal and rotational movement of the inner elongated member in relation to the housing of the suction device (¶ [0046], exit 264 sized to allow passage of an inner elongated member 208 and adjustable to hemostatically seal the inner elongated member 208; ¶ [0059], exit 664 sized to allow passage of an inner elongated member 608 and hemostatically seal the inner elongated member 608; ¶ [0083], a lock actuator 1070 positioned at the exit 1064 and having a hemostatic seal, and a hemostatic indicator 1072 for indicating the status of the hemostatic seal at the exit 1064); 
further comprising: the catheter, wherein the catheter is suitable for capturing a clot as part of A Direct Aspiration First-Pass Technique (¶ [0136], in the A Direct Aspiration First Pass Technique (ADAPT) technique, the example valve systems described herein can be used to control or modulate the vacuum applied to the catheter via the vacuum pump or syringe); 
further comprising: a fourth opening comprising a seal movable to receive an inner elongated member positioned within the catheter, the seal movable to hemostatically seal around an outer diameter of the inner elongated member (¶ [0046], exit 264 sized to allow passage of an inner elongated member 208 and adjustable to hemostatically seal the inner elongated member 208; ¶ [0059], exit 664; ¶ [0083], a lock actuator 1070 positioned at the exit 1064 and having a hemostatic seal); and 
a passageway sized to allow the inner elongated member to extend between the first opening and the fourth opening and sized to provide a flow path from the first opening to the third opening (¶ [0045], A catheter 102 … the aspiration control device 120 can be positioned in a flow path from the catheter 102 … out through the tubing 112 to the vacuum system);
wherein the first opening further comprises a first locking rotating hemostasis valve (RHV) movable to grip the catheter to inhibit longitudinal and rotational movement of the catheter in relation to the handheld endovasculature treatment assembly (¶ [0045], entrance 162 of the hemostasis valve 160); and 
wherein the fourth opening further comprises a second locking RHV movable to grip the inner elongated member to inhibit longitudinal and rotational movement of the inner elongated member in relation to the handheld endovasculature treatment assembly (¶ [0046], exit 264 sized to allow passage of an inner elongated member 208 and adjustable to hemostatically seal the inner elongated member 208; ¶ [0059], exit 664; ¶ [0083], a lock actuator 1070 positioned at the exit 1064 and having a hemostatic seal). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Casey and Minskoff, further in view of Yang; Yi et al. (US 20170239447 A1).
Regarding claims 5 and 12, Casey discloses that the catheter is a Guide Catheter (¶ [0045], catheter 102); and the inner elongated member is an Intermediate Catheter (¶ [0045], a pull wire, shaft of a thrombectomy device, or other inner elongated member 108). 
Casey and Minskoff are silent regarding the diameter of the elongated member. Yang discloses devices and methods for treating vasculature occlusions (¶ [0010], [0011], [0063], catheter 10; ¶ [0115] A preferable, simplified method for aspirating a thrombotic occlusion), comprising:
an inner elongated member that is an Intermediate Catheter having an outer diameter of approximately 2 mm (¶ [0249], method of tracking an aspiration catheter … the aspiration catheter having a distal end and a central lumen at the distal end with a diameter of at least about 0.080 inches and a beveled distal tip). 
Yang’s intermediate catheter has diameter about 2.032 mm (0.080 inches * 25.4 mm / inch = 2.032 mm). 
Yang provides suitable dimensions for a device that disrupts occlusive material in an artery. One would be motivated to modify Casey and Minskoff with the elongated member dimensions of Yang since Casey deploys the elongated member in a blood vessel. Therefore, it would have been obvious to modify Casey and Minskoff with the elongated member diameter of Yang in order to configure the elongated member to fit inside a blood vessel when removing material. 
 
Response to Arguments
The claim objections for minor informalities are withdrawn in view of the amendments filed 28 April 2022. 
Applicant's amendments filed 28 April 2022 have replaced the language “first locking mechanism” with “first locking rotating hemostasis valve (RHV),” throughout the claims, therefore 35 USC § 112(f) is no longer invoked for any claims.
Applicant’s arguments filed 28 April 2022 regarding the rejection of claims 1-9 and 11-14 as amended, under 35 USC § 103 over Casey, Minskoff and Yang, have been fully considered but are not persuasive. Therefore, the rejections are maintained. 
Applicant submits that Minskoff fails to teach or suggest a "compressed gas canister providing the positive pressure gas supply, the canister detachably attached to the supply port, and structurally supported by, the portable housing," (remarks p. 8). Applicant reasons that the only "canisters" referred to in Minskoff are configured to receive a gas, a liquid, a solid, or combination thereof" (See [0014] of Minskoff) (remarks p. 8).  Examiner responds that Minskoff discloses a hand-held assembly including a source of compressed air (¶ [0160], [0166]). As discussed for claim 1 above, compressed gases are routinely provided inside a canister, which must necessarily be detachably attached to the supply port in order for it to be replaced or refilled during use. Although Minskoff does not explicitly use the term “compressed gas canister,” Minskoff’s disclosure and design requirements constrain the choices of a gas source to a compact and portable device. Compressed gas canisters such as CO2 cylinders are well known in the art, and would have been available for constructing a hand-held vacuum device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lovell; Nathan et al.	US 20070287888 A1
DeLuca; James T. et al.	US 4790818 A
Winiarski; Kevin	US 20090228018 A1
Fox; Le Roy G.	US 2575513 A
Kohno; Shinichi	US 20060229498 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781